Citation Nr: 1025698	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  07-26 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1980, from 
July 1980 to July 1983, and from January 2003 to August 2003.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Nashville, Tennessee 
(RO) which denied service connection for prostate cancer.  

The Veteran testified at a November 2008 Travel Board hearing; 
the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds a remand necessary because the RO 
has not substantially complied with the Board's prior February 
2009 remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), 
the United States Court of Appeals for Veterans Claims (the 
Court) held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that the 
Board errs as a matter of law when it fails to ensure compliance 
with remand orders.  Although VBA is required to comply with 
remand orders, it is substantial compliance, not absolute 
compliance that is required.  See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall violation 
when the examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").

In February 2009, the Board remanded the issue on appeal to the 
RO for additional development regarding the Veteran's claim for 
service connection for prostate cancer.  In this regard, the RO 
was instructed to contact the appropriate service department 
office to verify the circumstances surrounding the purported 
chemical fallout/incident at or around Camp Dogwood on March 19 
or 20, 2003.  If a chemical incident was verified, the service 
department should have, if possible, been asked to identify the 
chemical components involved in the incident and the overall 
level of toxicity.  A search for records pertaining to water 
contamination at Camp Dogwood should have also been conducted.  
After the completion of this development, the Veteran was to be 
afforded a VA examination within the appropriate specialty to 
determine if his prostate cancer was etiologically related to 
service.  

The claims folder contains a February 26, 2009, request to the 
National Personnel Records Center seeking active duty inpatient 
clinical records for exposure to chemical fallout from March 19, 
2003, to March 20, 2003, at Camp Dogwood.  Such was not in 
keeping with the Board's Remand.  Rather, as noted above, the RO 
was asked to verify through the service department whether or not 
a chemical incident occurred; and, if so, what were chemical 
components involved and what the overall level of toxicity was.  
A remand is therefore necessary.

Further, in a February 2010 supplemental statement of the case 
(SSOC), the RO indicated that, "[a]lthough we requested 
information concerning your exposure to chemical fallout while at 
Camp Dogwood in Baghdad, the records we received did not include 
any such data."  The same SSOC listed "VA Letter to the 
National Personnel Records Center dated February 26, 2009," and 
"PIES Request to obtain information concerning Chemical Fallout 
dated February 26, 2009," as evidence.  However, responses 
received from these entities were not listed as evidence.  
Furthermore, review of the claims folder does not reveal 
responses to the February 26, 2009, request from these entities.  

Thus, the Board finds that Stegall requirements have not been met 
and the claim must be remanded in order for the RO to contact the 
appropriate service department office to verify the circumstances 
surrounding the purported chemical fallout at or around Camp 
Dogwood on March 19 or 20, 2003.


Accordingly, the case is REMANDED for the following action:

1. The RO should again contact the 
appropriate service department office to 
verify the circumstances surrounding the 
purported chemical fallout at or around Camp 
Dogwood on March 19 or 20, 2003.  If a 
chemical incident is verified, the service 
department should, if possible, be asked to 
identify the chemical components involved in 
the incident and the overall level of 
toxicity.  A search for records pertaining to 
water contamination at Camp Dogwood should 
also be conducted.  All efforts to obtain 
these records should be fully documented, and 
the service department office must provide a 
negative response if records are not 
available.

2.  If, and only if, the efforts to obtain 
these records are successful and specific 
chemical are identified, the claims folder 
should again be made available to the 
examiner who conducted the October 2009 VA 
genitourinary examination.  The examiner must 
review the entire claims file to include 
available National Guard service treatment 
records, post-service treatment records, and 
a Board hearing transcript.  In light of the 
newly-acquired records, the examiner should 
issue an addendum opinion as to whether the 
Veteran's prostate cancer is at least as 
likely as not (a 50 percent probability or 
greater) related to his exposure to the 
identified chemicals.

A complete rationale for all opinions and 
conclusions should be provided with 
references to findings in the claims file.  
The examiner should specifically discuss the 
Veteran's claimed exposures, as well as 
findings contained in an April 2003 post-
deployment health assessment.  If the 
examiner cannot provide an opinion without 
resorting to mere speculation, such should be 
stated with supporting rationale.

3.  After all development has been completed, 
the RO should review the case again based on 
the additional evidence.  If the benefits 
sought are not granted, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case, and 
should give the Veteran a reasonable 
opportunity to respond before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


